DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The independent claim(s) 1, 13 and 14 recite(s) a device, method and storage medium for managing operation of cargo transportation vehicles comprising
-receiving request information about transportation of the cargo from a user
-provide a time at which the cargo transportation vehicle will arrive at a delivery destination of the cargo to the recipient of the cargo
-and determine the operation of the cargo transportation vehicle so that the cargo transportation vehicle arrives at the delivery destination at the time.
This judicial exception is not integrated into a practical application because the management device is comprised of a receiver, information provider and operation 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Prong 2B follows the same MPEP 2106.05(f) logic, that when an abstract idea is simply applied to technical elements, that does not amount to significantly more than the abstract idea. Therefore, the independent claims remain rejected under 101.
Dependent claim 11, adds the additional element of a fee processor, which is configured to request the recipient to pay an additional fee. The act of a fee processor sending a requesting to pay a fee, provides the computer element of a processor to implement the abstract idea, of requesting fee payment, another step-in performing business relations. Therefore, under MPEP 2106.05(f), the application of an abstract 
Dependent claims 2-10, and 12 discuss how the computer elements cause the cargo transportation vehicle to perform tasks. Examiner believes that the integration of the abstract idea, with computer elements to apply the abstract idea, with action performed by the vehicle, exemplify integration of the abstract idea and provide significantly more than mere application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2018/058656 A Taniguchi et al.

Regarding claim 1, Taniguchi discloses a management device for managing an operation of a cargo transportation vehicle that autonomously travels on a road in a state in which there is no driver in the cargo transportation vehicle and that is able to store cargo in each of a plurality of storages shielded by doors that are opened and closed (Taniguchi Para. [0025] delivery item management means receives information about deliveries; Para. [0027] the control of an autonomous mobile device, to deliver packages; Para. [0031] the vehicle contains window portions that are sealed, with the user-designated package to be opened upon delivery), the management device comprising: 
a receiver configured to receive request information about transportation of the cargo from a user (Taniguchi Para. [0022] the user may request delivery of a product at a specific time; Para. [0024] user-specified package and time transmitted from a user terminal); 
an information provider configured to provide a time at which the cargo transportation vehicle will arrive at a delivery destination of the cargo to a terminal device of a recipient of the cargo (Taniguchi Para. [0028] when a user specified time is sent to autonomous vehicle, the vehicle may calculate the route to the user, and determine a time difference for when the package should be delivered; Para. [0033] the autonomous vehicle may transmit information periodically); 
and an operation determiner configured to determine the operation of the cargo transportation vehicle so that the cargo transportation vehicle arrives at the delivery destination at the time (Taniguchi Para. [0028] delivery command is sent to the autonomous vehicle, to enable information about the delivery destination may determine route best suited to complete the delivery with the requested time).

Regarding claim 13, Taniguchi discloses a management method comprising: 
receiving, by a management device, request information about transportation of cargo from a user (Taniguchi Para. [0022] the user may request delivery of a product at a specific time; Para. [0024] user-specified package and time transmitted from a user terminal), the management device managing an operation of a cargo transportation vehicle that autonomously travels on a road in a state in which there is no driver in the cargo transportation vehicle and that is able to store cargo in each of a plurality of storages shielded by doors that are opened and closed (Taniguchi Para. [0025] delivery item management means receives information about deliveries; Para. [0027] the control of an autonomous mobile device, to deliver packages; Para. [0031] the vehicle contains window portions that are sealed, with the user-designated package to be opened upon delivery); 
providing, by the management device, a time at which the cargo transportation vehicle will arrive at a delivery destination of the cargo to a terminal device of a recipient of the cargo (Taniguchi Para. [0028] when a user specified time is sent to autonomous vehicle, the vehicle may calculate the route to the user, and determine a time difference for when the package should be delivered; Para. [0033] the autonomous vehicle may transmit information periodically); 
and determining, by the management device, the operation of the cargo transportation vehicle so that the cargo transportation vehicle arrives at the delivery destination at the (Taniguchi Para. [0028] delivery command is sent to the autonomous vehicle, to enable information about the delivery destination may determine route best suited to complete the delivery with the requested time).

Regarding claim 14, Taniguchi discloses a non-storage medium storing a program for causing a computer of a management device for managing an operation of a cargo transportation vehicle that autonomously travels on a road in a state in which there is no driver in the cargo transportation vehicle and that is able to store cargo in each of a plurality of storages shielded by doors that are opened and closed (Taniguchi Para. [0025] delivery item management means receives information about deliveries; Para. [0027] the control of an autonomous mobile device, to deliver packages; Para. [0031] the vehicle contains window portions that are sealed, with the user-designated package to be opened upon delivery; Para. [0041] database of information may be stored), to execute processes of: 
receiving request information about transportation of the cargo from a user (Taniguchi Para. [0022] the user may request delivery of a product at a specific time; Para. [0024] user-specified package and time transmitted from a user terminal);  
providing a time at which the cargo transportation vehicle will arrive at a delivery destination of the cargo to a terminal device of a recipient of the cargo (Taniguchi Para. [0028] when a user specified time is sent to autonomous vehicle, the vehicle may calculate the route to the user, and determine a time difference for when the package should be delivered; Para. [0033] the autonomous vehicle may transmit information periodically); 
and determining the operation of the cargo transportation vehicle so that the cargo transportation vehicle arrives at the delivery destination at the time (Taniguchi Para. [0028] delivery command is sent to the autonomous vehicle, to enable information about the delivery destination may determine route best suited to complete the delivery with the requested time).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018/058656 A Taniguchi et al. in view of US 2021/0118079 A1 Li et al.

Regarding claim 2, Taniguchi teaches the management device according to claim 1. Taniguchi fails to explicitly disclose wherein, when the cargo transportation vehicle has arrived at the delivery destination, the operation determiner causes the cargo transportation vehicle to depart from the delivery destination after the cargo transportation vehicle is allowed to wait for a predetermined time period, wherein the (Li Abstract, wait time optimization) and teaches wherein, when the cargo transportation vehicle has arrived at the delivery destination, the operation determiner causes the cargo transportation vehicle to depart from the delivery destination after the cargo transportation vehicle is allowed to wait for a predetermined time period (Li Para. [0061] initial standard wait time; Para. [0067] if the amount of time spent at the location is larger than the predetermined wait time, the vehicle may indicate a no show and depart), wherein the receiver receives a request for extending a time period for which the cargo transportation vehicle is allowed to wait near the delivery destination after the cargo transportation vehicle arrives at the delivery destination (Li Para. [0061-0063] the standard wait time may be extended based on predetermined criteria of the requester), and wherein the operation determiner extends the time period for which the cargo transportation vehicle is allowed to wait in response to the received request (Li Para. [0063] the extension of time may be based on the value and merit of the requester). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cargo delivery vehicle of Taniguchi with the extension of wait time as taught by Li. The motivation for doing so would be to improve upon inefficient systems and improve the provider experience by increasing the flexibility, and reducing fraudulent charges for no-show (Li Para. [0001-0004] previously vehicles would depart after a static amount of time, even though the requester is only a few seconds away, additionally, the provider may falsely cancel a trip, which leads to backlogs and inefficiencies).

Regarding claim 3, modified Taniguchi teaches the management device according to claim 2. Taniguchi fails to explicitly disclose wherein an upper limit is defined in the number of received requests for the extension. Li teaches wherein an upper limit is defined in the number of received requests for the extension (Li Para. [0061-0063] the standard wait time may be extended based on predetermined criteria of the requester, each increment adds time to the standard wait time). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cargo delivery vehicle of Taniguchi with the extension of wait time as taught by Li. The motivation for doing so would be to improve upon inefficient systems and improve the provider experience by increasing the flexibility, and reducing fraudulent charges for no-show (Li Para. [0001-0004] previously vehicles would depart after a static amount of time, even though the requester is only a few seconds away, additionally, the provider may falsely cancel a trip, which leads to backlogs and inefficiencies).

Regarding claim 4, modified Taniguchi teaches the management device according to claim 2. Taniguchi fails to explicitly disclose wherein the operation determiner causes the cargo transportation vehicle to depart from the delivery destination when the receiver has not received the request, the cargo has not been taken out from the cargo transportation vehicle, and a first time period has elapsed from the time at which the (Li Para. [0049] the vehicle may depart after the original standard time when no request for extension is provided, and the vehicle may depart after the custom time when a request for extension is provided, in both scenarios the requester was a no show), and wherein the operation determiner causes the cargo transportation vehicle to depart from the delivery destination when the receiver has received the request, the cargo has not been taken out from the cargo transportation vehicle, and a second time period has elapsed from an end point of the first time period (Li Para. [0049] the vehicle may depart after the original standard time when no request for extension is provided, and the vehicle may depart after the custom time when a request for extension is provided, in both scenarios the requester was a no show). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cargo delivery vehicle of Taniguchi with the extension of wait time as taught by Li. The motivation for doing so would be to improve upon inefficient systems and improve the provider experience by increasing the flexibility, and reducing fraudulent charges for no-(Li Para. [0001-0004] previously vehicles would depart after a static amount of time, even though the requester is only a few seconds away, additionally, the provider may falsely cancel a trip, which leads to backlogs and inefficiencies).

Regarding claim 5, modified Taniguchi teaches the management device according to claim 4. Taniguchi fails to explicitly disclose wherein the second time period is longer than the first time period. Li teaches wherein the second time period is longer than the first time period (Li Para. [0049] the vehicle may depart after the original standard time when no request for extension is provided, and the vehicle may depart after the custom time when a request for extension is provided, in both scenarios the requester was a no show; adding an extension of time makes the second time period longer than the standard time period; Para. [0084]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cargo delivery vehicle of Taniguchi with the extension of wait time as taught by Li. The motivation for doing so would be to improve upon inefficient systems and improve the provider experience by increasing the flexibility, and reducing fraudulent charges for no-show (Li Para. [0001-0004] previously vehicles would depart after a static amount of time, even though the requester is only a few seconds away, additionally, the provider may falsely cancel a trip, which leads to backlogs and inefficiencies).

Regarding claim 6, modified Taniguchi teaches the management device according to claim 2, wherein the specific information includes a screen in which redelivery of the cargo is able to be set and information for accessing the screen (Taniguchi Para. [0008] when a delivery is failed, request for redelivery is done). Taniguchi fails to explicitly disclose wherein the information provider provides the terminal device of the recipient with a notification including specific information indicating that receipt has not been performed when the cargo transportation vehicle has departed from the delivery destination in a state in which the cargo has not been taken out from the cargo transportation vehicle. Li teaches wherein the information provider provides the terminal device of the recipient with a notification including specific information indicating that receipt has not been performed when the cargo transportation vehicle has departed from the delivery destination in a state in which the cargo has not been taken out from the cargo transportation vehicle (Li Para. [0068] when the provider indicates a no-show, a prompt may be sent to the requestor; Para. [0142]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cargo delivery vehicle of Taniguchi with the extension of wait time as taught by Li. The motivation for doing so would be to improve upon inefficient systems and improve the provider experience by increasing the flexibility, and reducing fraudulent charges for no-show (Li Para. [0001-0004] previously vehicles would depart after a static amount of time, even though the requester is only a few seconds away, additionally, the provider may falsely cancel a trip, which leads to backlogs and inefficiencies).

Regarding claim 8, modified Taniguchi teaches the management device according to claim 2. Taniguchi fails to explicitly disclose further comprising a behavior information acquirer configured to acquire information of behavior of the recipient, wherein, after the cargo transportation vehicle departs from the delivery destination in a state in which the (Li Para. [0060] the wait time may be determined based on extracted features from the requestor device, including location and distance between the two devices), the operation determiner causes the cargo transportation vehicle to stop at a predetermined position so that the recipient receives the cargo when the behavior information acquirer has acquired information indicating that the recipient is approaching the cargo transportation vehicle or information indicating that the recipient intends to receive the cargo (Li Para. [0060] the location may be used to determine the requester is only a few feet away, and therefore stop the no-show departure of the provider; Para. [0099] distance between requestor and provider may be a factor in waiting). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cargo delivery vehicle of Taniguchi with the extension of wait time as taught by Li. The motivation for doing so would be to improve upon inefficient systems and improve the provider experience by increasing the flexibility, and reducing fraudulent charges for no-show (Li Para. [0001-0004] previously vehicles would depart after a static amount of time, even though the requester is only a few seconds away, additionally, the provider may falsely cancel a trip, which leads to backlogs and inefficiencies).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018/058656 A Taniguchi et al. in view of US 2021/0118079 A1 Li et al., and in further view of US 2019/0034874 A1 Klingenberg et al

Regarding claim 7, modified Taniguchi teaches the management device according to claim 6. Taniguchi fails to explicitly disclose wherein the operation determiner causes the cargo transportation vehicle to travel toward a predetermined shop or a designated place so that the cargo is transported to the shop or the designated place for the recipient to receive the cargo at the shop or the designated place when the cargo transportation vehicle has departed from the delivery destination in a state in which the cargo has not been taken out from the cargo transportation vehicle. Klingenberg is in the field of personalized delivery (Klingenberg Abstract, providing personalized delivery services) and teaches wherein the operation determiner causes the cargo transportation vehicle to travel toward a predetermined shop or a designated place so that the cargo is transported to the shop or the designated place for the recipient to receive the cargo at the shop or the designated place when the cargo transportation vehicle has departed from the delivery destination in a state in which the cargo has not been taken out from the cargo transportation vehicle (Klingenberg Para. [0082] the receiver, who needs to sign, may not be home for delivery, and they may request a will-call option to send the package to a specified location for the receiver to pick up later). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the delivery system of Taniguchi with the ability to change the destination of the cargo as taught by Klingenberg. The motivation for doing so would be to provide an optimal delivery experience, no matter if schedule changes occur for either party (Klingenberg Para. [0009-011] schedules may change, and when they do the previously discussed delivery time may no longer work, and it may be best to schedule for pickup at a specific location at a later time).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018/058656 A Taniguchi et al. in view of US 2021/0118079 A1 Li et al., and in further view of JP 6812733 B2 Gao.

Regarding claim 9, modified Taniguchi teaches the management device according to claim 2. Taniguchi fails to explicitly disclose wherein the operation determiner causes the cargo transportation vehicle to stop at a predetermined position when a first button provided in the cargo transportation vehicle or a second button displayed on a display of the terminal device of the recipient has been operated within a predetermined period from the departure of the cargo transportation vehicle from the delivery destination or while the cargo transportation vehicle travels a predetermined distance from the departure from the delivery destination. Gao is in the field of unmanned delivery vehicles (Gao Para. [0001] unmanned delivery vehicles) and teaches wherein the operation determiner causes the cargo transportation vehicle to stop at a predetermined position when a first button provided in the cargo transportation vehicle or a second (Gao Para. [0020] an operation panel may include a remote control for the unmanned vehicle, and may comprise a button to stop; Para. [0054] the stop may be determined based on the location of the unmanned vehicle and the worker). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the delivery system of Taniguchi with the stop button abilities of Gao. The motivation for doing so would be to improve safety features of unmanned vehicles by allowing for unmanned vehicles to have stop features, based on criteria that is abnormal from the normal path (Gao Para. [0002] emergency stop for any abnormalities).

Regarding claim 10, modified Taniguchi teaches the management device according to claim 9. Taniguchi fails to explicitly disclose wherein the operation determiner causes the cargo transportation vehicle to stop at the predetermined position when the second button displayed on the display of the terminal device of the recipient present within the predetermined distance from the cargo transportation vehicle has been operated, and wherein the operation determiner does not cause the cargo transportation vehicle to stop at the predetermined position when the second button displayed on the display of the terminal device of the recipient absent within the predetermined distance from the cargo transportation vehicle has been operated. Gao teaches wherein the operation determiner causes the cargo transportation vehicle to stop at the predetermined position (Gao Para. [0020] an operation panel may include a remote control for the unmanned vehicle, and may comprise a button to stop; Para. [0054] the stop may be determined based on the location of the unmanned vehicle and the worker; Para. [0053] depending the location of the worker to the vehicle, a different option is available, yes or no stop feature). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the delivery system of Taniguchi with the stop button abilities of Gao. The motivation for doing so would be to improve safety features of unmanned vehicles by allowing for unmanned vehicles to have stop features, based on criteria that is abnormal from the normal path (Gao Para. [0002] emergency stop for any abnormalities).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018/058656 A Taniguchi et al. in view of US 2016/0066732 A1 Sarvestani.

Regarding claim 11, Taniguchi teaches the management device according to claim 1. Taniguchi fails to explicitly disclose further comprising a fee processor configured to request the recipient to pay an additional fee when the recipient has received the cargo (Sarvestani Abstract, retrieval from a storage unit) and teaches further comprising a fee processor configured to request the recipient to pay an additional fee when the recipient has received the cargo after the cargo transportation vehicle departed from the delivery destination in a state in which the cargo was not taken out from the cargo transportation vehicle when the cargo transportation vehicle arrived at the delivery destination (Sarvestani Para. [0076] every day after the predetermined amount of time, the receiver may pay an additional fee when the cargo is received after the originally agreed upon time). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the delivery system, with storage lockers, of Taniguchi with the ability to receive the item after the original time and date, for a fee, as taught by Sarvestani. The motivation for doing so would be to charge money for going beyond originally scheduled time frame to encourage timely retrieval of the item, and increasing efficiency (Sarvestani Para. [0076]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018/058656 A Taniguchi et al. in view of US 2016/0066732 A1 Sarvestani and in further view of US 2019/0233034 A1 Viele et al. 

Regarding claim 12, modified Taniguchi teaches the management device according to claim 11. Taniguchi fails to explicitly disclose wherein the operation determiner causes the cargo transportation vehicle to be operated in a first operation mode after the cargo transportation vehicle departs from the delivery destination in a state in which the cargo is taken out from the cargo transportation vehicle when the cargo transportation vehicle has arrived at the delivery destination; and 25 wherein the operation determiner causes the cargo transportation vehicle to be operated in a second operation mode having higher agility than the first operation mode after the cargo transportation vehicle departs from the delivery destination in a state in which the cargo is not taken out from the cargo transportation vehicle when the cargo transportation vehicle has arrived at the delivery destination. Viele is in the field of vehicles (Viele Abstract, unmanned vehicles) and teaches wherein the operation determiner causes the cargo transportation vehicle to be operated in a first operation mode after the cargo transportation vehicle departs from the delivery destination in a state in which the cargo is taken out from the cargo transportation vehicle when the cargo transportation vehicle has arrived at the delivery destination (Viele Para. [0180] the vehicle may be put in different modes based on what type of delivery is being accomplished; this may be slow mode for delivering or faster for returning back to a warehouse with no delivery planned); and wherein the operation determiner causes the cargo transportation vehicle to be operated in a second operation mode having higher agility than the first operation mode after the cargo transportation vehicle departs from the delivery destination in a state in which the cargo is not taken out from the cargo transportation vehicle when the cargo (Viele Para. [0180] the vehicle may be put in different modes based on what type of delivery is being accomplished; this may be slow mode for delivering or faster for returning back to a warehouse with no delivery planned). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the unmanned delivery vehicle of Taniguchi with the different drive modes taught by Viele. The motivation for doing so would be to allow the vehicle to slow down when in delivery mode, in order to not overshoot and cause damage to the vehicle by riding over the curb (Viele Para. [0180] the overshoot may cause damage by climbing over obstacles).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0342157 A1 Donnelley et al. teaches an autonomous vehicle (Abstract); US 2018/0224867 A1 Yu et al. teaches unmanned vehicles for delivering cargo (Abstract).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687